20-10042-tmd Doc#326 Filed 03/26/21 Entered 03/26/21 16:36:25 Main Document Pg 1 of
                                         6



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  IN RE:                                           §    Case No. 20-10042-tmd
                                                   §
  SILICON HILLS CAMPUS, LLC,                       §
                                                   §    Chapter 11
             DEBTOR.                               §
                                                   §

                       ATX DEBT FUND 1, LLC’S RESPONSE IN
                 OPPOSITION TO DEBTOR’S MOTION TO RECONSIDER
             ORDER GRANTING ATX DEBT FUND 1’S MOTION TO RECONSIDER

   TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             ATX Debt Fund 1, LLC (the “Secured Lender”) files this Response (“Response”) in

  opposition to Debtor’s Motion to Reconsider Order Granting ATX Debt Fund 1, LLC’s Motion

  to Reconsider [Dkt. No. 324] (“Motion”) the Court’s Order Granting Motion to Reconsider

  [Dkt. No. 312] and Amended Order Granting Motion to Quash Debtor’s Proposed Rule 2004

  Examination [Dkt. No. 313] (collectively, the “Rule 2004 Orders”). In support of its Response,

  Secured Lender states as follows:

                                          INTRODUCTION

             1.    As predicted, Debtor’s Motion is yet another example of the very type of

  harassment Secured Lender was trying to avoid by seeking to quash Debtor’s request for a Rule

  2004 examination. Debtor’s Motion seeks yet another reconsideration of the issue the court has

  already considered, reconsidered, and decided.

             2.    Debtor had ample opportunity to present its arguments with respect to the Rule

  2004 Orders at a hearing and failed to carry its legal burden of showing good cause for the

  production of information and documents related to the ownership and beneficial ownership of

  Secured Lender. Debtor’s Motion fails again.



  77327173
20-10042-tmd Doc#326 Filed 03/26/21 Entered 03/26/21 16:36:25 Main Document Pg 2 of
                                         6



             3.   Now, weeks later, Debtor advances an unsubstantiated reason why this

  information is allegedly necessary and seeks reconsideration of an issue the Court has thoroughly

  considered and decided.

             4.   Debtor filed its Notice of Intent to Conduct Rule 2004 Examination of Corporate

  Representative of ATX Debt Fund 1, LLC [Dkt. No. 291] (the “2004 Examination Request”) on

  February 5, 2021, making requests for documents and information of Secured Lender that were

  harassing, burdensome, costly, and onerous in nature. The 2004 Examination Request was also

  impermissibly broad, seeking information completely unrelated to the pertinent areas of inquiry

  established by Rule 2004 and relevant case law. In response, Secured Lender filed a Motion to

  Quash Debtor’s Proposed Rule 2004 Examination [Dkt. No. 293] (the “Motion to Quash”) and

  filed a motion requesting an expedited hearing of the Motion to Quash.

             5.   Under applicable bankruptcy law, upon Secured Lender’s filing of its Motion to

  Quash, Debtor was required to make an affirmative showing of good cause for the information

  requested. Without a hearing, and without a response from Debtor showing good cause for the

  requested information, the Court entered an order granting the Motion to Quash in part as to

  certain requests of Debtor and denying the Motion to Quash as to information and documents

  related to the ownership and beneficial ownership of Secured Lender.

             6.   Secured Lender respectfully sought reconsideration of the Court’s order denying

  the Motion to Quash in part, as Debtor did not show good cause for the production of the

  information requested. Debtor filed a response to Secured Lender’s motion for reconsideration,

  alleging grounds to attempt to show good cause for this information. At the hearing on February

  26, 2021, the Court gave Debtor ample opportunity to present any basis for requiring the

  production of information relating to the ownership and beneficial ownership of Secured Lender.




  77327173
20-10042-tmd Doc#326 Filed 03/26/21 Entered 03/26/21 16:36:25 Main Document Pg 3 of
                                         6



  Debtor failed to carry its burden, and the Court entered the Rule 2004 Orders, quashing the 2004

  Examination Request in its entirety.

             7.   Without any legal basis, Debtor now wants yet another bite at the apple, seeking

  reconsideration of the Rule 2004 Orders. The Court has already given due consideration to this

  matter, and should not allow Debtor to continue to use Rule 2004 as a method of harassing

  Secured Lender. Accordingly, the Court should deny Debtor’s Motion and uphold the Rule 2004

  Orders.

                                             ARGUMENT

             8.   Debtor’s Motion argues that reconsideration of the Rule 2004 Orders under Rule

  60 of the Federal Rules of Civil Procedure is necessary to “accomplish justice” because:

  (i) alleged potential refinance sources want to know who the ultimate holder of the debt is, and

  (ii) it is possible that the beneficial owners of Secured Lender are party to a non-disclosure

  agreement with Debtor or its affiliates. However, Debtor still fails to demonstrate how either of

  these things constitutes “good cause” for requiring the production of information related to

  Secured Lender’s beneficial ownership under Rule 2004. These alleged reasons for needing

  information on Secured Lender’s beneficial ownership are purely speculative and do not

  establish a concrete link between this information and the Debtor’s acts, conduct, financial

  affairs, or the administration of Debtor’s estate.

             9.   Rule 2004 requires the Court to balance the competing interests of the parties,

  weighing the relevance and necessity of the information sought by examination. In re Coffee

  Cupboard, Inc., 128 B.R. 509, 514 (Bankr. E.D.N.Y. 1991). Relevance alone does not

  demonstrate that there is good cause for requiring production of documents and information. In

  re Drexel Burnham Lambert Group, Inc., 123 B.R. 702, 712 (Bankr. S.D.N.Y. 1991); see also




  77327173
20-10042-tmd Doc#326 Filed 03/26/21 Entered 03/26/21 16:36:25 Main Document Pg 4 of
                                         6



  Schlagenhauf v. Holder, 379 U.S. 104, 118 (1964) (“The specific requirement of good cause

  would be meaningless if good cause could be sufficiently established by merely showing that the

  desired materials are relevant….”).

             10.   A Rule 2004 exam may only be had with respect to a person’s “knowledge of a

  debtor’s acts, conduct or financial affairs so far as this relates to a debtor’s proceeding in

  bankruptcy.” In re GHR Energy Corp., 35 B.R. 534, 537 (Bankr. D. Mass. 1983) (emphasis

  added). “It is clear that Rule 2004 may not be used as a device to launch into a wholesale

  investigation of a non-debtor’s private business affairs.” Matter of Wilcher, 56 B.R. 428, 434

  (Bankr. N.D. Ill. 1985). Secured Lender’s private business affairs have absolutely no connection

  to Debtor’s acts, conduct, financial affairs, or the administration of Debtor’s estate.

             11.   In its Motion, Debtor alleges that “potential refinance sources have inquired”

  about who the current lender is, as these sources may have a relationship with Secured Lender

  that conflicts with their ability to refinance the debt. As this Court is aware, Debtor has been

  allegedly speaking to potential refinance sources for at least the past two years, and has never

  identified a single potential refinance source. Yet, now that Debtor seeks information about

  Secured Lender’s private business affairs, Debtor suddenly has multiple refinance sources, who

  all happen to want the very information that Debtor seeks. Debtor has had ample time to secure

  refinancing; it is absurd to now suggest that not knowing Secured Lender’s beneficial ownership

  is hampering its ability to refinance. Over the course of this bankruptcy case, Debtor has entirely

  failed to present evidence showing reasonable prospects of obtaining refinancing. Secured

  Lender should not be required to disclose its beneficial ownership based on a hypothetical

  scenario created by Debtor for the sole purpose of accessing this information.




  77327173
20-10042-tmd Doc#326 Filed 03/26/21 Entered 03/26/21 16:36:25 Main Document Pg 5 of
                                         6



             12.   Debtor also alleges that it or someone else might be a party to a non-disclosure

  agreement with the beneficial owners of Secured Lender. Again, the Court should not require

  Secured Lender to disclose its beneficial ownership information based on a hypothetical scenario

  created by Debtor weeks after the Debtor was given an opportunity to allege good cause for the

  information sought. Neither Secured Lender nor its beneficial owners are parties to a non-

  disclosure agreement with Debtor. Debtor is grasping at straws to create some alleged nexus

  between Secured Lender’s beneficial ownership and the administration of Debtor’s estate. If

  Debtor is truly concerned about enforcement of its contractual rights pursuant to any non-

  disclosure agreements that it has entered, then there are other avenues to enforce those rights.

  Rule 2004 is not the appropriate vehicle to obtain information regarding contractual rights that

  have no bearing on the bankruptcy case or the administration of Debtor’s estate.

             13.   Simply put, Debtor is not entitled to documents or information related to Secured

  Lender’s private business affairs. Debtor will not suffer any hardship or injustice if it is not

  allowed to discover the owners and beneficial owners of Secured Lender, because this

  information does not concern Debtor at all. All providing this information does is allow Debtor’s

  control persons and affiliates to harass Secured Lender and to encourage delay tactics. Vexatious

  harassment and sharp litigation practice has, regrettably, been a pattern of conduct by Debtor’s

  principals and affiliates in this case and other related bankruptcy cases. Secured Lender seeks to

  prevent further abuse of a similar nature by requesting the Court to deny Debtor’s Motion and

  uphold its Rule 2004 Orders.

                                            CONCLUSION

             14.   Debtor has still failed to carry its legal burden to demonstrate good cause for the

  production of information and documents related to the ownership and beneficial ownership of




  77327173
20-10042-tmd Doc#326 Filed 03/26/21 Entered 03/26/21 16:36:25 Main Document Pg 6 of
                                         6



  Secured Lender. The scope of the 2004 Examination Request is inappropriate, as it does not

  relate to Secured Lender’s knowledge of Debtor’s acts, conduct or financial affairs. Nothing in

  the Debtor’s Motion changes the Court’s prior conclusion. In light of this, the Court should deny

  Debtor’s Motion and uphold its Rule 2004 Order.

  Dated: March 26, 2021                       Respectfully submitted,

                                              /s/ Liz Boydston
                                              Liz Boydston (SBN 24053684)
                                              Savanna Barlow (SBN 24109617)
                                              POLSINELLI
                                              2950 N. Harwood Street, Suite 2100
                                              Dallas, Texas 75201
                                              Telephone: (214) 397-0030
                                              lboydston@polsinelli.com
                                              sbarlow@polsinelli.com

                                              COUNSEL FOR
                                              ATX DEBT FUND 1, LLC


                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 26, 2021, a true and correct copy of the foregoing
  document was electronically filed with the Court and served through the CM-ECF system to all
  counsel of record registered to receive a Notice of Electronic Filing for this case.
                                                        /s/ Liz Boydston




  77327173
